Citation Nr: 0006483	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-28 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected chip fracture residuals of the right ankle, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as secondary to medication taken for 
service-connected conditions.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that in the Statement of Accredited 
Representation in Appealed Case dated in September 1998, the 
veteran's representative appears to be asserting a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  



REMAND

The veteran alleges that his service-connected PTSD and chip 
fracture of the right ankle are more severe than their 
current ratings indicate.  

The Board finds that the veteran's claims for increased 
ratings are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The veteran was most recently afforded a VA examination for 
PTSD in May 1998.  At that time, the examining physician 
explicitly reported that the claims folder had not been 
evaluated and was not made available for review.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the claimant in obtaining and 
developing facts and evidence to support his claim includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

With regard to the veteran's claim of entitlement to an 
increased rating for the service-connected chip fracture of 
the right ankle, the Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As such, the most recent VA examination is 
inadequate for evaluation purposes because it does not 
include sufficient detail for rating the disability at issue 
and further examination should be conducted on remand.  
38 C.F.R. § 4.2.  

In light of the above, the veteran should be afforded another 
VA examination in order to determine the current severity of 
his service-connected PTSD.  Furthermore, the veteran should 
also be afforded an examination which should include a 
medical opinion as to whether the residuals of the chip 
fracture of the right ankle are manifested by pain with use, 
weakened movement, excess fatigability, incoordination or any 
other functionally disabling symptoms.  Additionally, and 
most importantly, this opinion should be expressed in terms 
of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.  

The veteran also contends that he suffers from a 
gastrointestinal disorder caused by medicine that he takes 
for his service-connected disabilities.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
held that even prior to the submission of a well grounded 
claim triggering the duty to assist under 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999), the VA has an obligation 
under 38 U.S.C.A. §§ 5103(a) and 7722 to advise the appellant 
of the evidence necessary to complete his application for 
benefits.  In this case, the veteran is hereby notified that 
preliminary review indicates that the "evidence necessary to 
complete the application" is medical evidence that he 
suffers from a gastrointestinal condition which is due to 
medicine that he takes for his service-connected 
disabilities.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for a 
gastrointestinal disorder since service 
and the service-connected chip fracture 
of the right ankle and PTSD since 
December 1996 and May 1998, respectively.  
He should also be asked to submit any 
medical evidence which tends to support 
his assertions that he has current 
gastrointestinal disability due to 
medicine that he takes for his service-
connected disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination in order to determine the 
current severity of the service-connected 
chip fracture residuals of the right 
ankle.  All indicated tests, including x-
ray studies and range of motion studies, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should state whether the 
veteran has any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
ankle disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veteran's ankle.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the ankle exhibits weakened movement, 
excess fatigability, or incoordination.  
A complete rationale for any opinion 
expressed must be provided.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  If 
it is determined that the claim of 
entitlement to service connection for 
gastrointestinal disability is well 
grounded, the RO should undertake all 
appropriate development, including 
affording the veteran a VA medical 
examination.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



